Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 1 of 35 PageID #: 29904



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK




          -----------------------------X
                                       :
          JOSE BAUTA,                  :
                                       :          14-CV-3725 (RER)
                          Plaintiff,   :
                                       :          December 13, 2019
                                       :
                      V.               :          Brooklyn, New York
                                       :
          GREYHOUND LINES, INC.,       :
          et al.,                      :
                          Defendant.   :
          -----------------------------X


               TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                   BEFORE THE HONORABLE RAMON E. REYES, JR
                        UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:               RAYMOND McELFISH, ESQ.


          For the Defendant:               BRADLEY BARMEN, ESQ.
                                           THOMAS MANNION, ESQ.
                                           JONATHAN SHAUB, ESQ.
                                           STEVEN SAAL, ESQ.
          Audio Operator:


          Court Transcriber:               ARIA SERVICES, INC.
                                           c/o Elizabeth Barron
                                           102 Sparrow Ridge Road
                                           Carmel, NY 10512
                                           (845) 260-1377



          Proceedings recorded by electronic sound recording,
          transcript produced by transcription service
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 2 of 35 PageID #: 29905
                                                                              2



   1                 THE CLERK:      Civil cause for telephone

   2   conference in case number 14-CV-3725, Bauta v.

   3   Greyhound Lines, Inc., et al.

   4                 Counsel for the plaintiff, please state your

   5   name for the record.

   6                 MR. McELFISH:       Raymond McElfish for the

   7   plaintiff.

   8                 THE CLERK:      And counsel for defendants?

   9                 MR. BARMEN:      Brad Barmen for defendants

  10   Greyhound Lines, Inc. and Sabrina Anderson.

  11                 MR. SAAL:      Steven Saal for defendants

  12   Greyhuond Lines and Sabrina Anderson.

  13                 MR. BARMEN:      And as I stated, Jonathan Shaub

  14   was supposed to be on.         I don’t understand why he’s not

  15   but he may join us.

  16                 THE COURT:      I hope it wasn’t to argue that

  17   Valentino issue again.

  18                 MR. BARMEN:      It wouldn’t be us, Judge, if we

  19   weren’t trying that one.

  20                 THE COURT:      Thank you for calling in,

  21   gentlemen.      I needed to speak with you about scheduling

  22   the retrial on past and future pain and suffering and

  23   vicarious punitive damages.           I want to apologize for

  24   taking as long as we did to issue the decision.                 It

  25   wasn’t an easy task.         We thought long and hard about
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 3 of 35 PageID #: 29906
                                                                              3



   1   it.    But in thinking about this retrial, I thought -- I

   2   sort of came back to something that Mr. McElfish had

   3   argued for in the motion for a new trial, something

   4   that I thought seriously about but ended up not going

   5   for it.     That was a Gasperini (ph) hearing, I think is

   6   what you called it.

   7                 I had an initial problem with that because

   8   of the case law that says that in federal court, you

   9   can’t do additur.        Put aside whether that should be the

  10   lqaw or not.      The reasoning behind that is that additur

  11   violates the right to a jury trial.             But couldn’t you

  12   waive your right to a jury trial on the retrial?

  13                 MR. McELFISH:       This is McElfish.       I don’t

  14   have it in front of me but my recollection of it was

  15   that it wasn’t waivable.          I can go back and look.         I

  16   certainly don’t want to give the impression that I

  17   think that’s true but I do have a recollection of that,

  18   that it may not be waivable, but I’ll check.

  19                 THE COURT:      I would appreciate if you would

  20   check and we’ll check, too.           It seems kind of odd

  21   because you can waive your right to a jury trial

  22   initially, right?        You could have -- file a complaint

  23   or whatever cause of action and not demand a jury, not

  24   demand it --

  25                 MR. MANNION:      Hi, guys, this is Tom.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 4 of 35 PageID #: 29907
                                                                              4



   1                 THE COURT:      Who is this now?

   2                 MR. MANNION:      Tom Mannion.

   3                 THE COURT:      Okay.    We’ll look into that but

   4   my suggestion is this:         We’re looking at a three-week

   5   -- possibly a three-week retrial on past and future

   6   pain and suffering and vicarious punitive damages.

   7   That’s not an inexpensive proposition.              We’ve already

   8   had evidence --

   9                 MR. McELFISH:       Judge, I’m sorry to interrupt

  10   you.    Whoever just came on the phone, there’s a lot of

  11   background noise.        I can’t hear anything you’re saying.

  12   I apologize for interrupting you.

  13                 THE COURT:      That’s quite all right.         I want

  14   you to be able to hear.

  15                 MR. McELFISH:       I can’t hear.      Whoever came

  16   on has a lot of background noise going.

  17                 THE COURT:      Can you mute that phone?

  18                 MR. MANNION:      I already did.       I just muted

  19   it and then I just unmuted it to say this.               I’m going

  20   to mute it right now.         If you still hear it, it’s not

  21   me.

  22                 THE COURT:      Is that better, Mr. McElfish?

  23                 MR. McELFISH:       For the time being, yes,

  24   unless it happens again.

  25                 THE COURT:      My suggestion is this:         Let’s
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 5 of 35 PageID #: 29908
                                                                                 5



   1   try these issues to the bench and we could structure --

   2   if you even want to put on new evidence or you want to

   3   have some sort of argument cititng me to the evidence

   4   that’s already in the record.           I thihnk it would be

   5   more efficient and it would expedite things greatly if

   6   we did that.      Think about it and get back to me.

   7                 MR. McELFISH:       May I respond to that real

   8   quick?

   9                 THE COURT:      Yeah.

  10                 MR. McELFISH:       So I know that that was

  11   raised early on, right after the initial verdict.                 I

  12   think that was in the original post-trial motions.                    I

  13   thought that under the circumstances at the time, it

  14   would have been a good idea.           But since now -- just my

  15   gut reaction to it is that since now we not only have a

  16   retrial on the pain and suffering side, I would like a

  17   jury to look at the punitive damage issue, and I don’t

  18   want to create any more appellate issues.               I think we

  19   can all agree on that.

  20                 I think you did a good job, for what it’s

  21   worth, fixing whatever there was to be fixed and

  22   setting it straight.         I don’t want to get back off

  23   track on anoither issue that could potentially raise

  24   appellate issues for the defendants.             I thinik another

  25   jury trial would be just as easy, put the evidence on
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 6 of 35 PageID #: 29909
                                                                              6



   1   and be done with it.         Let them go to the Second Circuit

   2   and that’s it.       That’s my inclination.

   3                 MR. BARMEN:      Judge, this is Barmen, if I

   4   may.    My understanding is if both parties agree to

   5   waive a jury, it can be done, but if one party doesn’t

   6   agree to the waiver, they’re entitled to a jury.

   7   Separtae and apart from that, it’s the vicarious

   8   liability on the punitive issue in your recent order

   9   that I was hoping to get some clarity on.               My

  10   understanding of vicarious liability is if me, the

  11   employee, is liable for something and I’m in the course

  12   and scope, then my employer is vicariously liable for

  13   that -- whatever that liability is.

  14                 In this case, the jury found Sabrina

  15   Anderson liable for reckless conduct.              Greyhound is

  16   vicariously liable for that.           So the verdict against

  17   Sabrina, the 1.6 for punitive damages that they found

  18   relative to her individual conduct, Greyhound is on the

  19   hook for that.

  20                 THE COURT:      That’s not correct.        That’s only

  21   partially correct.        You need to read Dillow (ph) and

  22   the other cases that talk about it.

  23                 MR. BARMEN:      I have read it, Judge.         I have

  24   read them.

  25                 THE COURT:      The employer can be liable in a
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 7 of 35 PageID #: 29910
                                                                              7



   1   separate amount.

   2                 MR. McELFISH:       That’s the Dillow case,

   3   gentlemen.

   4                 THE COURT:      Based on -- let me finish.

   5   Based on the employee’s conduct and the other punitive

   6   damage elements or factors and the employer’s net

   7   worth, so it could be a separate amount.               It could be

   8   greater, less.       It’s not that the employer pays the

   9   employee’s judgments.         The employee is liable for their

  10   punitive damages and the employer can be liable for a

  11   separate amount.       That’s the Pennsylvania law.

  12                 MR. BARMEN:      I understand that --

  13                 THE COURT:      It’s different than in other

  14   states but that’s Pennsylvania law.

  15                 MR. BARMEN:      Your Honor, in Dillow, the

  16   employer had also been found to be liable for that type

  17   of conduct, which now, based on the decision from the

  18   Superior Court in Pennsylvania, that court determined

  19   that --

  20                 THE COURT:      Wrong, wrong, Mr. Barmen.

  21   You’re wrong, okay?

  22                 MR. BARMEN:      Respectfully, I don’t read it

  23   that way.

  24                 THE COURT:      Mr. Barmen, Mr. Barmen, you need

  25   to have Mr. Saal take a look at this or someone else in
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 8 of 35 PageID #: 29911
                                                                              8



   1   addition to you --

   2                 MR. BARMEN:      We have.

   3                 THE COURT:      -- because you’re wrong.

   4                 MR. SHAUB:      Your Honor, it’s Jonathan Shaub.

   5   I apologive, I’m late.         I was at my son’s Christmas

   6   recital.     I respectfully agree with Mr. Barmen.              If you

   7   look at the part of the decision, it says “defendant’s

   8   wanton reckless conduct,” so there was a finding of

   9   independent liability against the trucking company in

  10   Dillow.     There’s no other case in Pennsylvania that has

  11   these two line items.

  12                 THE COURT:      You’re wrong, you’re wrong.

  13   You’re wrong, Mr. Shaub.          I researched it at length,

  14   okay?     An employer is vicariously liable for their

  15   employee’s punitive conduct if the employee was acting

  16   within the scope of the employment and acting for the

  17   benefit of the employer.          There are three factors, and

  18   they can be liable for a different amount of punitive

  19   damages.

  20                 MR. SHAUB:      Respectfully, that then is

  21   creating an independent tort.           That’s not vicarious

  22   liability, that’s basically saying they’re negligent or

  23   they’re independently punitively liable, and we’re just

  24   talking about Pennsylvania law.            I think there are some

  25   real due process concerns here with giving two awards
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 9 of 35 PageID #: 29912
                                                                              9



   1   for these --

   2                 THE COURT:      Raise that with the Circuit.

   3   Raise that with the Circuit.           You want to make another

   4   motion?     Is that what you’re telling me?

   5                 MR. SHAUB:      We would like to brief the issue

   6   because we believe we can persuade you that under

   7   Pennsylvania law, this is an anomalous outcome and

   8   under the Constitution, there’s a real issue with this,

   9   and we’d be happy to direct you to the authority on

  10   this.     Dillow is an outlier, which is --

  11                 THE COURT:      Fine.    Make your motion by the

  12   end of next week.

  13                 MR. SHAUB:      So fourteen days for a

  14   reargument motion?        You want us to treat this as a

  15   moition for reargument, your Honor?

  16                 THE COURT:      No, this is a new argument

  17   you’re making.       You didn’t make it -- you could have

  18   made this in the prior motion, you didn’t make it.

  19                 MR. SHAUB:      We didn’t think that the

  20   vicarious liability was actually a path to liability.

  21   It was independent liability.           Mr. McElfish never pled

  22   a claim for vicarious liability for punitive damages

  23   against Greyhound, so we’re just as much --

  24                 THE COURT:      Judge Folietta charged the jury

  25   in Pennsylvania on vicarious liability for punitive
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 10 of 35 PageID #: 29913
                                                                             10



   1    damages.

    2                 MR. SHAUB:     Your Honor, if we go back and

    3   look at plaintiff’s complaint, there’s no allegation to

    4   that effect, so we’d be guessing at what happened in

    5   Pennsylvania and reading that into plaintiff’s

   6    complaint.

    7                 THE COURT:     We talked about this in our case

   8    when we were talking about the jury charge.

    9                 MR. BARMEN:      Judge, this is Barmen.         I don’t

  10    -- there was never any conversation that I recall where

  11    we talked about a separate potential number fixed

  12    against the company based on Sabrina Anderson’s

  13    conduct.     The jury was asked, do you find that there

  14    was reckless conduct relative to Sabrina?

  15                  THE COURT:     No, we did.

  16                  MR. BARMEN:      And separate and distinct --

  17    that’s what the jury was asked.           Fix a number against

  18    Sabrina and fix a number against the company.                Based on

  19    the collaterial estoppel finding that --

  20                  THE COURT:     You didn’t read the colloquy in

  21    the charge conference.         You were there.       You should

  22    remember it.      I made a mistake and I didn’t follow

  23    through with what we discussed in the charge conference

  24    and put it in the actual charge.

  25                  MR. BARMEN:      So you’re saying that in the
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 11 of 35 PageID #: 29914
                                                                             11



   1    first trial, there should have been (ui)?

    2                 THE COURT:     Judge Folietta charged the jury

    3   the right way and it had a discussion of vicarious

   4    liability.     Look, you want to make a motion, fine.

    5                 MR. McELFISH:      Judge, I think they’ve made

    6   enough motions.       I mean, this thing has got to go to

   7    resolution.

   8                  THE COURT:     Well, no one seems to want that.

    9                 MR. McELFISH:      They just keep coming up with

  10    new stuff that’s baseless.          Everything they do is

  11    baseless.

  12                  MR. SHAUB:     This is a brand new issue based

  13    on the ruling that came out.           This was never anything

  14    that was an issue prior to (ui).

  15                  MR. McELFISH:      Let it be dealt with in the

  16    Circuit.     The law in Pennsylvania is clear.

  17                  MR. SHAUB:     Frankly, the law in Pennsylvania

  18    is not clear.      It’s one intermediate Pennsylvania

  19    Appellate Court decision that’s readily

  20    distinguishable.       Respectfully, I have not seen another

  21    decision with two line items that awards one against

  22    the employee and one against the employer on a theory

  23    of vicarious liability.

  24                  MR. McELFISH:      Okay, then let me ask you

  25    this, and this should put the matter to rest.                Why
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 12 of 35 PageID #: 29915
                                                                             12



    1   didn’t Judge Folietta see that difference?               Why did

    2   Judge Folietta rely upon the Dillow decision?                Why did

    3   the Superior Court of Pennsylvania affirm vicarious

   4    liability based on the Dillow decision and others?

    5   Seriuosly, Mr. Shaub, this is ridiculous.              It was a

   6    single verdict --

   7                  MR. BARMEN:      Go ahead, John.

    8                 MR. McELFISH:      If the Court of appeals

    9   thought that you were right, they would have decided

  10    that.

  11                  MR. SHAUB:     It was a single line item in

  12    Pennsylvania, which is a distinguishing factor in this

  13    casde.    We are liable for Sabrina’s 1.6, no one

  14    disputes that.      You just don’t get to double recover

  15    for the same thing.

  16                  MR. McELFISH:      That’s not what Dillow says.

  17                  MR. SHAUB:     (Ui) due process laws, it’s not

  18    consistent with Pennsylvania law, and we look forward

  19    to having the opportunity to brief this issue.

  20                  MR. McELFISH:      Well, I don’t think you

  21    should get it because you’ve already had the

  22    opportunity, number one.         Number two, Judge Folietta

  23    didn’t agree with you.         Number three, the Superior

  24    Court of Pennsylvania didn’t agree with you.               If they

  25    felt that way about it, they would have ruled that way.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 13 of 35 PageID #: 29916
                                                                               13



   1    They did not and they cited Dillow.

   2                  MR. SHAUB:     You can oppose us in our motion.

    3                 MR. McELFISH:        I don’t want to oppose any

    4   more of these ridiculous motions.            I want to try the

   5    case.

   6                  THE COURT:     Stop, stop, stop.

   7                  MR. McELFISH:        Let me just ask this, Jduge:

    8   Don’t you think, since everybody was so anticipating

    9   the Superior Court decision, that if the Superior Court

  10    of Pennsylvania thought Mr. Shaub had a point, they

  11    would have raised that?         That was argued by them.          He

  12    was part of that appellate team and they did not --

  13                  MR. SHAUB:     I was not a part of that

  14    appellate team.

  15                  MR. McELFISH:        Stop interrupting me.

  16                  THE COURT:     Stop, please.

  17                  MR. SHAUB:     Just be accurate, Ray.

  18                  MR. McELFISH:        Just stop interrupting me.

  19                  THE COURT:     Everyone stop talking, everyone

  20    stop talking.

  21                  MR. McELFISH:        May I finish?

  22                  THE COURT:     No.

  23                  MR. McELFISH:        Okay.

  24                  THE COURT:     I need to look at something.

  25    Give me a minute.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 14 of 35 PageID #: 29917
                                                                             14



    1                 So, Mr. Shaub, you want to make a motion to

   2    reargue?

    3                 MR. SHAUB:     I think we would make a motion

    4   to reargue and say that plaintiff’s entire punitive

    5   case should be dismissed and it’s done against

   6    Greyhound.     If your Honor would like us to proceed --

    7                 THE COURT:     So you say you have fourteen

   8    days to make that motion?

   9                  MR. SHAUB:     Yes.

  10                  THE COURT:     So why is the end of next week

  11    not good?

  12                  MR. SHAUB:     No, it absolutely is, your

  13    Honor.     I just was trying to clarify what you envision

  14    this motion looking like.

  15                  THE COURT:     I don’t envision -- I don’t

  16    envision it looking like anything.            It’s your motion.

  17    You should have the vision.

  18                  MR. SHAUB:     Okay, fair enough, your Honor.

  19    I just was tryign to get some clarity as to deadlines

  20    with the end of the year approaching.             As our local

  21    rules say, it’s fourteen days.           If that’s the time

  22    frame you want it in, we might style it as a motion for

  23    reargument.

  24                  THE COURT:     You style it however you want

  25    to.   End of next week is fourteen days from the date of
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 15 of 35 PageID #: 29918
                                                                              15



   1    my decision.

   2                  MR. SHAUB:     Right.

    3                 THE COURT:     Then you respond in kind, Mr.

    4   McElfish, but we’re setting a trial date.              If you don’t

    5   agree to waive the jury trial, that’s fine.               I’ll give

    6   you the dates that I currently have available.                How

   7    long, three weeks do you think is enough?

    8                 MR. McELFISH:      I think three.       Depending on

    9   the scope of the evidence on -- because we already know

  10    the scope of the evidence in the pain-and-suffering

  11    case basically, so depending on the scope of the

  12    evidence in the punitive case, two to three weeks.

  13                  MR. BARMEN:      Judge, this is Barmen.         Put

  14    aside the fact that we’re going to brief this issue and

  15    we believe that there is a legitaimte issue.               Put that

  16    aside.     What is this punitive trial comprised of?                Are

  17    we just looking then at Sabrina Anderson’s conduct?

  18                  THE COURT:     Yes.

  19                  MR. BARMEN:      Okay, so nothing about the

  20    company, nothing about fatigue management, nothing

  21    about G40, because if that’s the case, that’s a couple

  22    of days.

  23                  THE COURT:     It’s about Sabrina Anderson’s

  24    conduct and Greyhound’s net worth, and the jury would

  25    be instructed that -- along the lines of what Judge
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 16 of 35 PageID #: 29919
                                                                             16



   1    Folietta instructed the jury.

    2                 MR. BARMEN:      Judge, for my reference -- I’m

    3   not assuming you have it in front of you but you keep

    4   referring to Judge Folietta’s -- how he instructed the

    5   jury.    Can you reference me to which instruction so I

   6    can pull it?

    7                 THE COURT:     Emily, do you have a quick --

    8   Mr. Saal knows where it is because we asked Mr. Saal to

    9   point it out in the rexord where the Pennsylvania jury

  10    instruxctions were, where he actually read them to the

  11    jury.

  12                  THE CLERK:     There’s also a cite in the order

  13    that was issued to the exact instruxtion.

  14                  MR. SAAL:     We’re talking about the trial

  15    volume from the Pennsylvania case, correct?

  16                  THE CLERK:     Yes.

  17                  THE COURT:     Yes.

  18                  MR. SAAL:     We have that, Brad.

  19                  MR. BARMEN:      Can someone point out to me

  20    where it is?

  21                  MR. McELFISH:      It’s in the order, they said,

  22    Judge Reyes’ order.

  23                  MR. SAAL:     I believe it was -- wasn’t it

  24    570, John?

  25                  MR. SHAUB:     I don’t have it offhand.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 17 of 35 PageID #: 29920
                                                                               17



    1                  MR. SAAL:     We were talking about it that

   2    night.

    3                  THE COURT:     It’s not jumping out at me.           I’m

   4    scanning the decision, hold on.

    5                  MR. SAAL:     It’s document 71 on ECF, and then

    6   if you click on that, there are exhibits within that

   7    that include the trial volumes.

    8                  THE COURT:     All right, so here are the

    9   dates:    I’m still thinking three weeks.            January 21 st ,

  10    February 3 rd , February 17 th , March 2 nd , April 27 th , May

  11    11 th , or May 26 th .

  12                   MR. BARMEN:     Judge, this is Barmen.         I’m

  13    engaged to start a trial in Astibule (ph), Ohio on

  14    Tuesday, January 21 st that will last two and a half

  15    weeks, so January and February are certainly out for

  16    me.

  17                   THE COURT:     Someone is playing Candy Crush.

  18                   MR. BARMEN:     I’m in a car.      That was just

  19    the car starting, your Honor.           My car makes funny

  20    noises.

  21                   MR. McELFISH:     The only date I can do is

  22    March 2 nd .   That’s the best date.

  23                   MR. SAAL:     I have a trial starting on

  24    February 24 th that should last two weeks, so March 2 nd

  25    is --
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 18 of 35 PageID #: 29921
                                                                             18



    1                 MR. BARMEN:      And I have another trial set to

    2   start on March 2 nd in (ui) County.          I think that will go

    3   away but it is on the books for right now.               The April

    4   date is good for me, your Honor, the May date is good

    5   for me.    Like I said, I think the March date will clear

    6   but as of now, I have a conflict of a case that’s been

    7   pending for some time.

    8                 Tom, are you there?        Do you have your

   9    calendar available?

  10                  THE COURT:     You’re saying, Mr. McElfish, you

  11    can’t do April?

  12                  MR. McELFISH:      I have a five-week starting

  13    in front of the Eastern District federal court in

  14    California in front of Judge Mendez on May 11 th .             That’s

  15    scheduled for four to five weeks, and I don’t see how I

  16    could do the April date and bump into his trial date,

  17    so I think the March 2 nd date works the best.

  18                  MR. BARMEN:      Respectfully, it might work the

  19    best for you, it’s problematic for me.             Again, I

  20    haven’t heard from Tom.         I know Tom is on the call.           We

  21    have to consider Tom’s trial schedule as well.

  22                  THE COURT:     This is why you should waive a

  23    jury trial and let me do it.

  24                  MR. McELFISH:      Your Honor, I’m not waiving a

  25    jury trial because they have a bunch of things on
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 19 of 35 PageID #: 29922
                                                                             19



   1    calendar.

    2                 THE COURT:     You should waive a jury trial

    3   because three weeks of expenses at the Marriott in

   4    Brooklyn is not insignificant to your client.

    5                 MR. BARMEN:      Again, I just want to be able

    6   to say -- hang on a minute.          For the defendants, I

    7   would recommend it.        I would need approval for waiver

    8   of a jury trial.       But I certainly -- based on what

    9   you’re saying, your Honor, I would recommend it but I

  10    can’t commit to it.        It’s really a moot point if Mr.

  11    McElfish won’t agree to it.

  12                  MR. McELFISH:      I’m not agreeing to it.

  13                  MR. BARMEN:      Understanding that, Mr.

  14    McElfish shouldn’t get to dictate the date based on

  15    what’s most convenient for him, when there are other

  16    people that have calendars as well.

  17                  THE COURT:     Do you want to do it June 8 th ?

  18                  MR. BARMEN:      I’m sorry, say that date

  19    against, please?

  20                  THE COURT:     June 8 th or June 22 nd .

  21                  MR. BARMEN:      That works for me, Barmen, your

  22    Honor.    June 8 th would work for me.         The 22 nd would not

  23    but the 8 th would.

  24                  MR. McELFISH:      The 8 th doesn’t work for me

  25    because I have that four- to five-week in front of the
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 20 of 35 PageID #: 29923
                                                                              20



   1    Eastern District in California starting on May 11 th .

    2                  MR. BARMEN:     The 22 nd date, it’s a situation

    3   again where I have a trial scheduled that I think will

   4    go away.       We’re mediating the case in February.

    5                  MR. McELFISH:     Why don’t we just do March 2 nd

    6   if you think the case is going to go away?               This case

   7    is old.

    8                  MR. SAAL:     I also have a trial and I also

    9   frankly have a booked vacation for the last week of

  10    March, and if we go a day over three weeks, I’m in

  11    trouble.

  12                   MR. BARMEN:     Ray, respectfully, your

  13    calendar is no more important than mine.

  14                   MR. McELFISH:     I know, but I’m only one and

  15    you guys are five.         So come on, guys, seriously.

  16                   MR. BARMEN:     It’s my calendar and Tom’s

  17    calendar that need to be most considered, along with

  18    Steven’s because obviously, he’s involved.               I don’t

  19    want to double-book myself for obvious reasons.                Just

  20    because I think it’s going to go away doesn’t mean it’s

  21    going to go away.

  22                   THE COURT:     Again, Mr. Barmen, you can’t do

  23    March 2 nd ?    You have another trial that’s not going

  24    away?

  25                   MR. BARMEN:     No, I have a trial set for
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 21 of 35 PageID #: 29924
                                                                               21



    1   March 2 nd .   I believe it will go away, your Honor, but I

    2   can’t -- I certainly can’t guarantee that.               I believe

    3   that case will go away but as of right now, we still

    4   have a trial date that the judge has said is good.                 I

    5   think the case has a decent chance to resolve between

    6   now and March 2 nd , but we’ve been there before on this

    7   case and it hasn’t happened.           Frankly, it’s more likely

    8   that the June 22 nd trial will go away than the March 2 nd

   9    trial.

  10                   THE COURT:    It’s more likely that the June

  11    22 nd --

  12                   MR. BARMEN:     Yes.   That’s the one I’m

  13    mediating in February.

  14                   THE COURT:    That, Mr. McElfish, you don’t

  15    have your May 11 th -- is it May 11 th for a five-week

  16    trial?

  17                   MR. McELFISH:     Yeah, that’s May 11 th , but I’m

  18    also booked throughout June.           That’s why the March date

  19    is better.      May I make a suggestion?

  20                   THE COURT:    Yes.

  21                   MR. McELFISH:     Judge, can I make a

  22    suggestion?

  23                   THE COURT:    Yes.

  24                   MR. McELFISH:     Order the March 2 nd trial

  25    date.      If Mr. Barmen is engaged, we can move it to a
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 22 of 35 PageID #: 29925
                                                                              22



   1    July date at that time.

   2                  THE COURT:     All right, fine.

   3                  MR. SAAL:     Respectfully, this is Mr. Saal.

    4   I have a trial starting February 24 th that could go into

    5   that week.     To prep two trials back to back -- also, in

    6   full disclose to the Court, I have a booked vacation

    7   the last week of March.         I’m on a plane March 21 st .       If

    8   this trial goes one day past three weeks -- that’s the

   9    only date I have an issue with is that March 2 nd date.

  10    I understand I’m not lead counsel but I have been

  11    involved in the case and I just wanted the Court to be

  12    aware.     That’s literlaly the worst date -- for me,

  13    that’s literally the worst date we’ve discussed.

  14                  MR. BARMEN:      Again, if Mr. McElfish is

  15    suggesting to set it for March and then if that doesn’t

  16    work, set it for July, why don’t we pick a date in July

  17    that we know works?

  18                  MR. McELFISH:      Because March 2 nd will work.

  19    We won’t go a day over --

  20                  MR. BARMEN:      For you, Ray.

  21                  MR. McELFISH:      No, no, hold on, guys.         It’s

  22    always one against five and that’s fine, I like it that

  23    way.     But the bottom line is that we won’t go a day

  24    over so he’ll go on his little vacation, and your trial

  25    will go away and we’ll try the case March 2 nd .             What’s
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 23 of 35 PageID #: 29926
                                                                             23



   1    the big deal?

    2                  MR. SAAL:     I also have a trial a week

   3    before, Ray.

    4                  MR. BARMEN:     Of course it’s not a big deal

    5   for you because it’s what you want and it’s what works

    6   for you, but this is not just about you.              If we can

    7   pick a date in July we know that works for everyone

    8   without any issues and we can lock it in and we don’t

    9   have a tentative backup date, that makes the most sense

  10    for everybody, whether you like it or not.

  11                   MR. McELFISH:     I want the Court to order

  12    March 2 nd .

  13                   THE COURT:     I can’t do July 6 th .     We’re going

  14    to put it on March 2 nd and if Mr. Barmen’s case does not

  15    go -- when will you know if it’s going away or not?

  16                   MR. BARMEN:     I won’t know until probably

  17    mid-February, when the final pretrial hits, if it

  18    doesn’t settle before then.

  19                   MR. SAAL:     Your Honor, respectfully, this is

  20    Mr. Saal.      My February 24 th trial is not going away and

  21    I don’t know if that trial is going to conclude by

  22    March 2 nd .

  23                   THE COURT:     Mr. Saal, you know, there are --

  24    you’ve got Mr. Shaub, Mr. Ortiz, Mr. Barmen, Mr.

  25    Mannion.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 24 of 35 PageID #: 29927
                                                                             24



   1                  MR. McELFISH:      Mr. Moroknek.

    2                 THE COURT:     Mr. Moroknek, and probably other

    3   folks, too, so as involved as you were, you know, I

    4   think they can do without you if need be.              So March 2 nd

    5   and then if not March 2 nd , July -- if the other dates

    6   are no good for you, July the 20 th is my next

   7    availability.

   8                  MR. BARMEN:      July 20 th works for me, Barmen.

   9                  THE COURT:     Okay.      That’s what it will be.

  10    All right, anything else?

  11                  MR. McELFISH:      Yes.     You said that this new

  12    motion, whatever it is, is due when?

  13                  THE COURT:     The end of next week.         That’s

  14    December what, December 20 th .

  15                  MR. McELFISH:      Okay.     And what’s the -- you

  16    said I would respond but when do you want me to respond

  17    by?

  18                  THE COURT:     How about January 10 th ?

  19                  MR. McELFISH:      And I guess page limits go by

  20    local rules or do you want shorter page limits?                It’s a

  21    narrow issue.

  22                  THE COURT:     Yeah, I don’t want to see 25

  23    pages on this.      I want -- I’m not going to set a limit

  24    but keep it short.

  25                  MR. SHAUB:     Understood, your Honor.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 25 of 35 PageID #: 29928
                                                                             25



    1                 MR. McELFISH:      Okay.    Nothing else, your

   2    Honor, from the plaintiff.          Thank you.

    3                 THE COURT:     All right.      Do you want to

    4   submit a list of witnesses and exhibits for this

   5    retrial?

    6                 MR. McELFISH:      Yeah.    Do you want to set a

    7   pretrial deadline or a conference for witnesses and

   8    exhibits?

    9                 MR. BARMEN:      Before we get there, this

  10    relates to that.       You had mentioned something about,

  11    you don’t know if there’s going to be new evidence.

  12    How could this case involve any evidence that wasn’t

  13    previously entered the first time around?

  14                  THE COURT:     Don’t you have surveillance

  15    videos that you’re going to be showing, additional

  16    surveillance videos?        Didn’t I hear something about

  17    that along the way somewhere?

  18                  MR. BARMEN:      I don’t know that we would be

  19    showing that.      I mean, if there’s a ruling -- if we’re

  20    retrying the same issue and the first trial had to do

  21    with just the evidence that was involved in the

  22    Pennsylvania case, how would this be different?

  23                  THE COURT:     Because it’s -- you’re talking

  24    about the punitive damages.

  25                  MR. BARMEN:      I’m talking about all of it?
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 26 of 35 PageID #: 29929
                                                                             26



    1                 THE COURT:     Mr. Barmen, Mr. Bauta had

    2   nothing to do with the Pennsylvania case.              There was no

    3   evidence.     All we’re doing is past and future pain and

    4   suffering on him.       That’s all different evidence than

   5    Pennsylvania.

    6                 MR. BARMEN:      But the first trial was --

    7   okay.    The first trial -- okay.         So they’re going to

    8   put in additional evidence that they didn’t put in in

   9    the first trial relative to that injury?

  10                  THE COURT:     Mr. McElfish, is there any

  11    additional evidence that you have that you’re going to

  12    seek to introduce on past and future pain and

  13    suffering?

  14                  MR. McELFISH:      No.

  15                  THE COURT:     Do you have any new evidence,

  16    Mr. Barmen?

  17                  MR. BARMEN:      There was subsequent

  18    surveillance but I don’t know that we would use it.

  19                  THE COURT:     All right.      So if you want -- if

  20    you want to stick to what was in Bauta 1, we can do

  21    that.

  22                  MR. BARMEN:      I’m just trying to figure out

  23    what the parameters are.

  24                  THE COURT:     If you want to do that, that’s

  25    fine.    If Mr. McElfish agrees, that’s fine.             I didn’t
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 27 of 35 PageID #: 29930
                                                                             27



    1   think there was going to be any new evidence other than

    2   maybe these vidoes that you were going to seek to

    3   introduce, but I didn’t make a ruling on that because I

    4   wasn’t quite sure.        But if you’re not going to use

    5   them, fine, it’s just what was in Bauta 1.               But I’d

    6   still like to see the list of witnesses and the

    7   exhibits that you’re going to use for past and future

   8    pain and suffering and Ms. Anderson’s punitive conduct.

   9                  MR. BARMEN:      Okay, and do you --

  10                  THE COURT:     Have that by --

  11                  MR. BARMEN:      Sorry.

  12                  THE COURT:     Have that by -- March 2 nd .        Have

  13    that by February 7 th and then we can have -- there

  14    should be no in limine motions because that was all

  15    done in the first trial.         We can have a final pretrial

  16    by telephone on February 20 th at 2:00 p.m.

  17                  MR. McELFISH:      February 20 th at 2:00 p.m.?

  18                  THE COURT:     Correct.

  19                  MR. McELFISH:      There was one in limine issue

  20    that’s left over, if you want me to tell you about it.

  21                  THE COURT:     That was left?       What do you

  22    mean, that was left over?

  23                  MR. BARMEN:      How could that be?

  24                  MR. McELFISH:      There wqas one in limine --

  25    there was one in limine issue that was open as we were
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 28 of 35 PageID #: 29931
                                                                             28



    1   getting ready to head into the trial date last June,

    2   and it got pushed aside because the appellate decision

    3   came down.     We had filed briefings.          They were trying

    4   to get into the application for employment that

    5   mentioned felony, and we had refiled motions on that

    6   and briefed that issue.         That was never responded to or

    7   ruled on, so that’s sitting out there and I think

   8    that’s important.

    9                 THE COURT:     Can you tell me what numbers

  10    they are on the docket sheet?

  11                  MR. McELFISH:      I can’t right this second but

  12    let me see.      I don’t have the docket open in front of

  13    me.   Let me look.      So the last trial date -- that whole

  14    thing with our telephone conference where you continued

  15    the trial date when my family member was sick, I think

  16    it was the end of May.         I think the letter --

  17                  THE COURT:     Wait a second, wait a second.

  18    Oh, you know what?        I’m sorry, gentlemen, we have -- we

  19    have a joint pretrial order already for the second

  20    trial.    You filed that back in -- I forgot that you

  21    filed that back in May.         So all we would need is

  22    anything related to the punitive damages issue.                So

  23    that’s what you’ll file on February the 20 th ?

  24                  MR. BARMEN:      I guess that’s one of the

  25    issues I’m not understanding, Judge, because you
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 29 of 35 PageID #: 29932
                                                                             29



    1   mentioend witnesses to try punitive damages against

    2   Sabrina Anderson.       That’s already been done so I guess

    3   how do we do it again?         That will be part of John’s

    4   brief but that’s the part I’m having a real hard time

    5   wrapping my head around.         That’s already been tried,

    6   the jury has already decided it.            Now we’re trying the

    7   same thing again, when there’s already been a

   8    determination made.

    9                 THE COURT:     It’s really not hard if you

  10    think about it.

  11                  MR. BARMEN:      I’m not --

  12                  THE COURT:     Evidence of the employee’s --

  13    maybe Mr. Shaub can convince me that I’m wrong.                I

  14    really don’t think I am.         I’ve looked at the cases in

  15    Pennsylvania.      The employee’s punitive conduct can be

  16    considered, what the employee did that was outrageous,

  17    in determining an amount of vicarious punitive

  18    liability for the employer.

  19                  MR. BARMEN:      Okay, but just the way you said

  20    it about witnesses to try Sabrina Anderson’s punitive

  21    liability, that’s the part where I keep getting stuck

  22    because that’s been done.

  23                  THE COURT:     Mr. Barmen, you did that the

  24    first time around, right?

  25                  MR. BARMEN:      Right.    We did it, the jury
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 30 of 35 PageID #: 29933
                                                                             30



    1   made a determination and that determination is still

   2    there.

    3                 THE COURT:     And this jury -- and this jury

    4   needs to find -- if they’re going to give any amount

    5   for vicarious punitive damages on Greyhound for Ms.

    6   Anderson’s conduct, they need to know what Ms.

   7    Anderson’s conduct was.

    8                 MR. BARMEN:      Okay.    I’m not -- we’ll brief

    9   it.   John understands it better than I do but, again,

  10    even you saying that, the idea that we’re doing

  11    something that’s already been done, that’s been

  12    determined, it’s still there.           That hasn’t been wiped

  13    out by you or by the Pennsylvania court in any way,

  14    shape, or form.       I didn’t understand it when I read it,

  15    I still don’t understand it, but I guess I don’t have

  16    to.

  17                  THE COURT:     I can’t help you with that, Mr.

  18    Barmen.

  19                  MR. BARMEN:      I wish you could articulate it

  20    to me in a way that I could understand but --

  21    respectfully --

  22                  MR. SHAUB:     I’ll be happy to do it if you

  23    want me to.

  24                  THE COURT:     No.    By February 20 th , any --

  25    you’re going to list the witnesses and exhibits on the
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 31 of 35 PageID #: 29934
                                                                             31



    1   punitive damage issue in a separate -- you can do it in

    2   a separate pretrial order, so we’ll have two.                We’ll

    3   have one that you already submitted, and I’m going to

    4   keep you to that.       It’s document number 765 on the

    5   docket sheet.      That’s for the past and future pain and

    6   suffering.     Then we’ll have another one for punitive

   7    damages.

   8                  MR. SHAUB:     Judge, on the in limine

   9    issue --

  10                  THE COURT:     Go ahead.

  11                  MR. SHAUB:     On the in limine issue, I assume

  12    this is going to be a bifurcated trial again as well,

  13    so we don’t need to brief that issue?

  14                  THE COURT:     Yeah, I mean, bifurcated in the

  15    sense that we’ll get past and future pain and suffering

  16    and then immediately roll into the punitive.

  17                  MR. McELFISH:      Judge, this is Mr. McElfish.

  18    Your Honor, I should say, this is Mr. McElfish.                The

  19    felony issue that kept wanting to pop up was briefed in

  20    our filing, docket number 766, so that was the one

  21    filed right after -- that was our letter brief filed

  22    right after the first pretrial order.

  23                  THE COURT:     Okay, I’ll deal with that.

  24                  MR. McELFISH:      Okay.

  25                  MR. BARMEN:      This is Barmen again.        So when
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 32 of 35 PageID #: 29935
                                                                              32



    1   we’re submitting witnesses on the punitive, Judge, am I

    2   to understand that since we’re just dealing with

    3   Sabrina Anderson’s conduct, this is not going to be a

    4   situation where Mr. McElfish is going to be able to

    5   parade a whole bunch of Greyhound executives in because

   6    their conduct is not relevant.           Is that accurate?

   7                  THE COURT:     Correct, correct.

    8                 MR. McELFISH:      Well, their conduct might be

    9   accurate (sic) as it relates to Anderson.              I’ll make

  10    that showing.

  11                  THE COURT:     No, no, that was dealt with by

  12    the Pennsylvania court.         Greyhound’s conduct, its own

  13    conduct is irrelevant.         It’s Anderson’s conduct that

  14    they can be held vicariously liable for.              You folks,

  15    this is your doing.        Well, it’s really Mr. McElfish’s

  16    doing.

  17                  MR. BARMEN:      Your Honor, I’m loathe to

  18    remind you that we asked you to stay the whole thing

  19    until after the Pennsylvania court of appeals ruled.

  20                  MR. McELFISH:      Say that again?

  21                  THE COURT:     He’s saying it’s my fault.           I

  22    should have waited.

  23                  MR. BARMEN:      No, no, well --

  24                  THE COURT:     That’s what you just said.

  25                  MR. BARMEN:      Well, we were concerned that
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 33 of 35 PageID #: 29936
                                                                             33



   1    these kind of issues could pop up.

    2                 MR. McELFISH:      Why don’t we wait until the

    3   Supreme Court of Pennsylvania rules.             Oh, you settled

   4    it, sorry.

   5                  MR. BARMEN:      Right, so there’s no further --

   6                  MR. McELFISH:      Can we go?

    7                 THE COURT:     To the Second Circuit?         You

   8    could if you ask for an interlocutory order.

    9                 MR. McELFISH:      I was trying to be funny,

  10    Judge, by saying that they settled it.

  11                  MR. BARMEN:      Wait a minute, wait a minute.

  12    Would you certify it, Judge?           Would you certify this

  13    question?

  14                  THE COURT:     What question?

  15                  MR. BARMEN:      On the issue of the vicarious

  16    liability.

  17                  THE COURT:     I don’t know.       If you want to

  18    ask for that, fine.        Could I certify something like the

  19    court of appeals does to the New York court of appeals?

  20    Could I go to the Pennsylvania --

  21                  MR. BARMEN:      Supreme Court?

  22                  THE COURT:     Yes.

  23                  MR. SHAUB:     I’m not sure you can, your

  24    Honor, but we can research that for you.              I think it

  25    would have to come from the Circuit.
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 34 of 35 PageID #: 29937
                                                                             34



    1                 THE COURT:     Maybe that’s what’s going to

    2   happen, so you won’t get an ultimate decision for

   3    another couple three years at least.

   4                  MR. SHAUB:     Matter 10, 11, and 12.

    5                 THE COURT:     Or you could settle but we tried

   6    that.    All right, any other questions, concerns?

    7                 MR. McELFISH:      No other questions or

   8    concerns for the plaintiff.

    9                 MR. BARMEN:      None that I can think of, your

  10    Honor.

  11                  THE COURT:     All right, thank you, gentlemen.

  12                  MR. McELFISH:      Thank you.

  13                  MR. SHAUB:     Thank you, your Honor.

  14                               * * * * * * *

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 806 Filed 01/27/20 Page 35 of 35 PageID #: 29938
                                                                             35



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18          I certify that the foregoing is a correct

  19    transcript from the electronic sound recording of the

  20    proceedings in the above-entitled matter.

  21

  22

  23

  24

  25   ELIZABETH BARRON                                January 22, 2020
